Citation Nr: 1541256	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-321 21A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial evaluation for residuals of a left (minor) supraclavicular injury (left shoulder disability), rated as noncompensable prior to June 16, 2012 and 10 percent disabling as of that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for the left shoulder disability and assigned a noncompensable disability rating, effective June 2, 2008.  The Board denied the appeal in an August 2014 decision.  In a May 2015 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's August 2014 decision, and remanded the case for further action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that the Board had not addressed flare-ups of the Veteran's left shoulder disability that were described in a June 2008 VA examination report in determining that a compensable rating was not warranted prior to June 16, 2012, including under DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) and 38 C.F.R. § 4.59(2015).  Further, the parties agreed that a June 2012 VA examination report was inadequate because the examiner did not make an initial finding as to the degree of range-of-motion loss during the Veteran's reported flare-ups or explain why such a determination was not feasible.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The parties thus concluded that remand was warranted to ensure that the Veteran is afforded an adequate VA examination.  

On remand, a new VA examination should be performed to address the issues identified in the JMR, and to aid the Board in evaluating the current level of severity of the Veteran's left shoulder disability, as the last VA examination was performed over three years ago.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

As further evidentiary development may affect the evaluation of the Veteran's left shoulder disability prior to June 16, 2012, the Board will defer a decision on this issue at this time.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file any outstanding VA treatment records from the Birmingham VA Medical Center dated since November 2013.  

2. Thereafter, schedule the Veteran for a VA examination to assess the current level of severity of his residuals of a left supraclavicular injury.  The claims file must be made available to the examiner for review.  

In the examination report, in addition to all other findings, the examiner must elicit from the Veteran to the extent possible the nature, severity, length in time, and frequency of any reported flare-ups, and specify to the extent possible the additional loss of range of motion, in degrees, during such flare-ups.  This determination should be informed by the findings on examination, the Veteran's medical history, and his own description of the flare-ups.  If the examiner is unable to determine the additional loss of range of motion during flare-ups without resorting to mere speculation, an explanation must be provided as to why such a determination is not feasible. 

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

